Citation Nr: 0727934	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  00-00 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
lumbosacral spine injury, currently rated 40 percent 
disabling.

2.  Entitlement to an increased rating for residuals of a 
right scapula fracture, rated 10 percent prior to August 3, 
2006, and 20 percent disabling from August 3, 2006.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities, for the period prior to May 6, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran served on active duty from November 1961 to 
December 1965.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1999 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado, that denied increased ratings for 
lumbar spine and shoulder scapula disabilities and denied a 
TDIU. 

In February 2001, the Board remanded the claims for 
examinations and development.  In July 2003, the Board denied 
the increased rating claims, but again remanded the TDIU 
claim for development.  

In October 2003, the United States Court of Appeals for 
Veterans Claims (Court) vacated that part of the July 2003 
Board decision that had denied the increased ratings and 
remanded those issues for further development consistent with 
the Veterans Claims Assistance Act of 2000 (VCAA).  Pursuant 
to the Court order, in July 2004, the Board remanded the 
increased rating issues for development.

In a December 2006 rating decision, the RO granted TDIU 
effective from May 6, 2005, and granted an increased (20 
percent) rating for the right shoulder effective from August 
3, 2006.  The Board will therefore consider entitlement to 
increased ratings for the right shoulder and the lumbar spine 
for the entire appeal period, but will consider whether there 
is a basis to refer the TDIU claim to the Director, 
Compensation and Pension Service, only for the period prior 
to May 6, 2005.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Entitlement to TDIU for the period prior to May 6, 2005, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the agency of original jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  During the appeal period, the service-connected lumbar 
spine disability has been manifested by herniated nucleus 
pulposis, accompanying characteristic pain and demonstrable 
muscle spasm, and other neurological findings appropriate to 
the site of the diseased disc with little intermittent 
relief.

2.  During the appeal period, the service-connected right 
scapula disability has been manifested by limitation of 
motion of the right (major) arm to 65 degrees in abduction 
and flexion along with additional impairment due to weakness.  

3.  Neither dislocation nor non-union of clavicle or scapula 
nor humeral involvement is shown.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent schedular rating for 
intervertebral disc syndrome are met for the entire appeal 
period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71, Plate I, § 4.71a, Diagnostic Code 5243 (2006), 
§ 4.124a, Diagnostic Code 8520 (2006), § 4.71a, Diagnostic 
Codes 5292, 5293 (2001).

2.  The criteria for a 30 percent schedular rating for 
residuals of a right scapula fracture are met for the entire 
appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, Plate I, § 4.71a, Diagnostic Codes 5201, 
5203 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will obtain.  
38 U.S.C.A. § 5103(a).  VA has also told claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2006).  VA must tell a claimant the types of medical and lay 
evidence that the claimant could submit that is relevant to 
establishing disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided notice 
letters in June 2002, August 2004, April 2005, and in March 
2006.  These letters informed the veteran of what evidence is 
needed to substantiate the claims, what evidence he was 
responsible for obtaining, and what evidence VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims addressed in 
this decision.  VA examination reports are associated with 
the claims files.  All identified evidence has been accounted 
for to the extent possible.  38 U.S.C.A. § 5103A (b)-(d); see 
also 38 C.F.R. § 3.159(c).  

VA sent its first notice letter after the initial adverse 
decision.  Thus a timing defect has occurred.  In order to 
cure a timing defect, a compliant notice must be issued 
followed by the readjudication of the claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II).  In 
this case, VA complied with the Federal Circuit's holding in 
Mayfield II.  The Board remanded the case in July 2004 
specifically for additional notice to the veteran.  Following 
re-adjudication of the claim, the RO issued a rating decision 
and a supplemental statement of the case (SSOC).  

VA provided the additional notices recommended by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473, in March 2006.  
Thus, no unfair prejudice will result from the Board's 
handling of the matter at this time.  

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

Factors for consideration in evaluating disabilities of the 
musculoskeletal system include pain, weakness, limitation of 
motion, and atrophy.  Crepitation within the joint structure 
should be noted carefully as points of contact that are 
diseased.  Painful motion with joint or periarticular 
pathology which produces disability warrants at least the 
minimum compensable rating for the joint.  38 C.F.R. §§ 4.40, 
4.45, 4.59.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court also held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  

Lumbar Spine 

The lumbar spine has been rated 40 percent disabling under 
Diagnostic Code 5293, Intervertebral Disc Syndrome, for the 
entire appeal period.  Effective September 23, 2002, VA 
revised the criteria for Diagnostic Code 5293.  Moreover, 
effective September 26, 2003, VA published additional rating 
criteria for various spine disabilities and changed the 
diagnostic code number for intervertebral disc syndrome from 
5293 to 5243.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  In this regard, VA's General Counsel 
(GC) held that where a law or regulation changes during the 
pendency of a claim for an increased rating, the Board should 
first determine whether the revised version is more favorable 
to the veteran.  In so doing, it may be necessary to apply 
both the old and new versions of the regulation.  If the 
revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
5110(g) (West 2002) can be no earlier than the effective date 
of that change.  VA must apply only the earlier version of 
the regulation for the period prior to the effective date of 
the change.  VAOPGCPREC 3-2000.  

The Board must therefore consider the claim for an increased 
rating for the lumbar spine pursuant to the former criteria 
during the course of the entire appeal, and since the 
effective date of both revisions, i.e., September 23, 2002 
and September 26, 2003, applying whichever version or 
versions is/are more favorable to the veteran.  Moreover, 
because the veteran's low back disability has been rated 40 
percent throughout the appeal period, the Board need consider 
only whether there is any basis to assign a rating higher 
than 40 percent.  

Under the rating criteria for intervertebral disc syndrome in 
effect prior to September 23, 2002, a 60 percent evaluation 
is warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective prior to 
September 23, 2002).

The service-connected low back disability has been diagnosed 
as residuals of a lumbosacral spine injury with limited 
motion, moderate degenerative changes at L2-3 and right 
sacroiliac joint, and moderate lateral and anterior 
osteophytes at L2 and L3.  The disability level has remained 
relatively constant during the appeal period; with 
manifestations such as paravertebral muscle spasm, herniated 
nucleus pulposis, and accompanying symptoms consistent with 
sciatica.  During the appeal period, sciatica has been 
treated with physical therapy, acupuncture, and avoidance of 
strenuous activity.  These manifestations more nearly 
approximate the criteria for a 60 percent rating under 
Diagnostic Code 5293.  Pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief are shown.

As the 60 percent rating is the highest rating offered under 
Diagnostic Code 5293, there is no need for consideration of 
the additional factors set forth in DeLuca.  When the maximum 
schedular rating is in effect for loss of motion of a joint, 
and the disability does not meet the criteria for a higher 
evaluation under any other applicable diagnostic code (after 
all other potential diagnostic codes have been considered), 
further consideration of functional loss may not be required.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  

The Board must next compare the symptoms with the criteria 
that became effective on September 23, 2002, as there is a 
potential for ratings higher than 60 percent.  The revised 
rating criteria do not subsume 38 C.F.R. § 4.40, wherein 
painful motion evinces a seriously disabled joint.  
Therefore, the Board will continue to apply the DeLuca 
factors.  

Under Diagnostic Code 5293 (effective from September 23, 
2002), intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Because the maximum rating 
offered for incapacitating episodes is also 60 percent, 
however, this method could not result in a higher rating.  
The next issue is whether a rating higher than 60 percent may 
be achieved under new Note (2), set forth below:

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic 
diagnostic code or codes.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 
23, 2002).  

The Board must compare limitation of motion of the lumbar 
spine to the criteria of Diagnostic Code 5292.  Under 
Diagnostic Code 5292, evaluations from 10 to 40 percent are 
available.  Slight limitation of motion of the lumbar spine 
warrants a 10 percent evaluation.  Moderate limitation of 
motion of the lumbar spine warrants a 20 percent evaluation.  
A 40 percent evaluation requires severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (effective prior to 
September 26, 2003).  

The examination reports reflect that limitation of motion of 
the lumbar spine in each plane is no more than moderate.  
This warrants a 20 percent schedular rating.  Considering 
DeLuca, however, the Board will raise the rating for lumbar 
spine limitation of motion to 30 percent for additional 
functional impairment due to painful motion shown in this 
case. The Board must next consider a separate rating for 
neurological disability attributed to the lumbar spine.

Under Diagnostic Code 8520, a 10 percent evaluation is 
warranted for mild incomplete paralysis of the sciatic nerve.  
A 20 percent evaluation requires moderate incomplete 
paralysis.  A 40 percent evaluation requires moderately 
severe incomplete paralysis.  A 60 percent evaluation 
requires severe incomplete paralysis with marked muscular 
atrophy.  An 80 percent evaluation requires complete 
paralysis.  

The term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  When there is complete 
paralysis, the foot dangles and drops, no active movement of 
the muscles below the knee is possible, and flexion of the 
knee is weakened or very rarely lost.  38 C.F.R. § 4.124(a), 
Diagnostic Code 8520 (2006).

The medical evidence shows bilateral lower extremity pains, 
but no weakness or motor deficit.  In August 2004, the 
veteran reported that the entire sciatic nerve hurts without 
relief.  Because of these additional impairments, the 
neurological symptoms more nearly approximate the criteria 
for mild incomplete paralysis of the sciatic nerves, which 
potentially warrants a 10 percent rating for each lower 
extremity.  

Thus, the alternate rating method set forth at Note (2) above 
yields two separate 10 percent ratings and a 20 percent 
rating.  These three ratings do not combine to greater than 
60 percent and therefore will not be used.  

On September 26, 2003, new rating criteria were added to the 
rating schedule.  Under the new rating criteria, the 
diagnostic code numbers changed.  Spine disabilities are now 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine set forth as follows: 

 5235 Vertebral fracture or dislocation
 5236 Sacroiliac injury and weakness
 5237 Lumbosacral or cervical strain
 5238 Spinal stenosis
 5239 Spondylolisthesis or segmental instability
 5240 Ankylosing spondylitis
 5241 Spinal fusion
 5242 Degenerative arthritis of the spine (see also 
Diagnostic Code 5003)
 5243 Intervertebral disc syndrome

Under this revised schedule, the criteria for a rating based 
on duration of incapacitating episodes over the past 12 
months remains the same.  Also unchanged is the procedure for 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
the chronic orthopedic and neurologic manifestations; 
however, the following new rating criteria were added:

(For diagnostic codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes): 

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease 

Unfavorable ankylosis of the entire 
spine.......................................100 percent

Unfavorable ankylosis of the entire thoracolumbar 
spine............................................................................
...............50 percent

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.............................................................40 percent

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine.........................................................30 percent

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or  abnormal 
kyphosis..........................20 percent

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.......................................................10 percent

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

These most recently added rating criteria offer only two 
ratings that could benefit the veteran.  These are the 100 
percent and 50 percent ratings for ankylosis.  Because 
ankylosis is not shown, the most recently added rating 
criteria do not benefit the veteran.  

After consideration of all the evidence of record, the Board 
therefore grants a 60 percent schedular rating under 
Diagnostic Code 5293 for the entire appeal period.  38 C.F.R. 
§ 4.7.      

Right Shoulder

The right shoulder has been rated 10 percent prior to August 
3, 2006, and 20 percent thereafter.  The RO granted service 
connection in January 1966 for residuals of a fracture of the 
right scapula.  A noncompensable rating was assigned under 
Diagnostic Code 5203.  Later, a 10 percent rating was 
assigned effective from March 1972.

In October 1998, the veteran claimed that his service-
connected disabilities precluded gainful employment.  

According to an October 1999 VA compensation examination 
report, the veteran reported chronic right scapular pain, 
especially when lifting.  The right arm flexed to 160 
degrees, abducted to 180 degrees, and rotated internally and 
externally from zero to 90 degrees.  The diagnosis was status 
post right scapula fracture with discomfort and mildly 
decreased range of motion.  In February 2001, however, the 
Board remanded the case for a more thorough examination.  

During an October 2002 VA compensation examination, the 
veteran reported painful motion of the right shoulder.  The 
right shoulder had normal musculature and strength.  The 
scapula appeared normal.  Right arm elevation was to 170 
degrees, abduction was to 160 degrees, and rotation was to 70 
degrees internally and to 80 degrees, externally.  There was 
no evidence of other impairment.  The diagnosis was old right 
scapula fracture, healed, without significant residuals.  The 
examiner noted mild pain during resistance testing.  

In August 2004, the veteran reported severe right shoulder 
pains.  He reported that the right shoulder was too weak to 
lift anything and that he could not lie on his back because 
of shoulder blade pain.  In October 2005, the veteran 
reported severe right scapula pain with flare-ups caused by 
activity. 

A July 2005 X-ray showed abnormal morphology with osteopenia 
and acromioclavicular joint degenerative changes.  

During an August 2006 VA compensation examination, the 
veteran reported weekly flare-ups of right shoulder pains 
that lasted up to 7 hours.  Right arm elevation was to 75 
degrees and abduction was to 85 degrees.  Internal and 
external rotations were to 85 degrees.  Endurance was 
impaired on repetitive testing.  The diagnosis was 
degenerative joint disease of the acromioclavicular joint 
with limitation of motion.  The examiner noted that the right 
shoulder precluded any heavy lifting and also noted that an 
additional 10 degrees of motion could be lost due to painful 
motion.  The veteran is right-hand dominant.

In December 2006, the RO assigned a 20 percent rating 
effective from August 3, 2006, under Diagnostic Code 5203-
5201.

Impairment of the clavicle or scapula of either side with 
malunion is assigned a 10 percent disability rating.  
Impairment of the clavicle or scapula of either side with 
nonunion and without loose movement is assigned a 10 percent 
disability rating.  Impairment of the clavicle or scapula 
with dislocation, or with nonunion and loose movement is 
assigned a 20 percent disability rating for either the major 
or the minor side.  38 C.F.R. § 4.71a, Diagnostic Code 5203 
(2006).

Impaired motion of the shoulder joint is rated under 
Diagnostic Code 5201.  A 40 percent rating is assigned where 
there is limitation of motion of the major arm to 25 degrees 
from the side.  A 30 percent rating is assigned where there 
is limitation of motion of the minor arm to 25 degrees from 
the side.  A 30 percent rating is assigned where there is 
limitation of motion of the major arm to midway between the 
side and the shoulder level.  A 20 percent rating is assigned 
for similar limitation of motion of the minor arm.  A 20 
percent rating is also warranted if motion of either arm is 
limited to no higher than shoulder level.  38 C.F.R. § 4.71, 
Plate I, § 4.71a, Diagnostic Code 5201 (2006).

The right scapula fracture residuals have been manifested 
throughout the appeal period by painfully limited motion and 
weakness.  With respect to painful motion, the August 2006 
examination report describes range of motion to only 75 
degrees, but then mentioned that another 10 degrees was lost 
due to pain.  Throughout the appeal period, it has been noted 
that the veteran cannot lift anything heavy with the right 
arm.  Thus, additional disability due to weakness has been 
demonstrated.  

Therefore, considering the DeLuca rating factors, limitation 
of motion to 65 degrees in abduction and flexion is shown 
along with additional impairment due to weakness.  Non-union 
of clavicle or scapula is not shown.  Comparing these 
manifestations with the rating criteria of Diagnostic Code 
5201, it appears that the criteria for a 30 percent rating 
are more nearly approximated when taking weakness and painful 
motion into account.  38 C.F.R. § 4.7.   

After consideration of all the evidence of record, the Board 
finds that the evidence favors a 30 percent rating for 
residuals of a right scapula fracture.  


ORDER

A 60 percent schedular rating for residuals of a lumbosacral 
spine injury is granted for the entire appeal period, subject 
to the regulations governing payment of monetary benefits.

A 30 percent schedular rating for residuals of a right 
scapula fracture is granted for the entire appeal period, 
subject to the regulations governing payment of monetary 
benefits.




REMAND

The Board notes that pursuant to the provisions of 38 C.F.R. 
§ 3.321(b) (2006), where the disability picture is so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disability, an extra-schedular 
evaluation will be assigned.  However, while the Board 
assumes jurisdiction over the TDIU claim by virtue of a 
timely notice of disagreement (NOD), the Court specifically 
held that "the Board is precluded from assigning such a 
rating in the first instance."  Floyd v. Brown, 9 Vet. App. 
88, 94 (1996). Where there is evidence that an extraschedular 
rating is appropriate, the Board must direct that the matter 
be referred to the VA Central Office for consideration.  
Colayong v. West 12 Vet. App.  524, 536 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

The veteran's vocational rehabilitation folder reflects that 
in September 1998 VA discontinued his enrollment in a 
rehabilitation program after determining that his low back 
pain would preclude any employment.  While VA physicians 
later opined that service-connected disabilities might allow 
sedentary employment, it does not appear that they reviewed 
the veteran's vocational/rehabilitation folder.  Thus, the 
Board is required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).  

Under 38 C.F.R. § 4.16(b), all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  Therefore, rating boards should submit to 
the Director, Compensation and Pension service, for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  



Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should submit the claims 
folder to the Director, Compensation and 
Pension Service, for consideration of the 
TDIU claim prior to May 6, 2005.  The 
rating board will include a full 
statement as to the veteran's service-
connected disabilities, employment 
history, educational and vocational 
attainment and all other factors having a 
bearing on the issue.  See 38 C.F.R. § 
4.16(b) (2006).  

2.  Upon completion of the above and any 
additional development deemed 
appropriate, the AOJ should readjudicate 
the issue of entitlement to TDIU prior to 
May 6, 2005.  All applicable laws and 
regulations should be considered.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if 
otherwise in order. The purposes of this remand are to comply 
with due process of law and to further develop the claim.  No 
action by the veteran is required until he receives further 
notice.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


